Citation Nr: 1817658	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision that denied service connection for bilateral hearing loss disability.  The Veteran timely appealed.

In September 2015, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. In November 2015, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2017).


FINDING OF FACT

Bilateral sensorineural hearing loss is due to the Veteran's exposure to acoustic trauma consistent with his duties as an aircraft propeller mechanic during active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred in wartime service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran contends that service connection for bilateral hearing loss disability is warranted on the basis that he was exposed to acoustic trauma in active service.  In April 2012, the Veteran reported serving in the Air Force as a propeller mechanic for nearly four years; and that he was exposed to aircraft engine noise on a daily basis.  His personnel records reveal a military occupational specialty (MOS) as an aircraft propeller repairman.  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as a propeller mechanic at an airbase.  38 C.F.R. § 3.303.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, service treatment records at the time of the Veteran's enlistment examination in April 1966 show that he underwent audiometric testing.  Pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

On a "Report of Medical History" completed by the Veteran in April 1966, he checked "no" in response to whether he ever had or now had hearing loss.  Records show that the Veteran's primary work areas in May 1966 were the flight line and hangar shop, that noise exposure was primarily to jets, and that the Veteran had not worn ear protection.  Audiometric testing in May 1966 reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
10
0
0
5
10

In October 1966, records show that the Veteran's primary work areas were the flight line and hangar shop, that noise exposure was primarily to engines, and that the Veteran had worn ear protection.  Audiometric testing in October 1966 reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
20
5
5
5
10

Service treatment records show that the Veteran was treated for right ear pain in May 1969.  Examination at the time showed that the right tympanic membrane moved sluggishly, and the Veteran was prescribed medication. No hearing loss disability was documented in active service.  His separation examination in December 1969 again shows that he underwent audiometric testing.  Pure tone thresholds, in decibels, (ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board finds that there is no showing of bilateral hearing loss disability in active service or within the first post-service year.  To the extent that the Veteran reports that he was exposed to excessive noise during service, such information is supported by the record and is credible.

The report of an August 2013 VA examination first reveals, for VA purposes, bilateral hearing loss disability.  The Veteran reported a history of loud noise exposure from propeller, engines, and jets during active service.  He also reported working post-service in the construction-carpentry industry, and reported spending most of his time in an office.  He reported hearing loud noises only when he was onsite.  The Veteran denied recreational noise exposure.

Audiometric testing in August 2013 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
50
LEFT
20
25
20
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnosis in August 2013 was bilateral sensorineural hearing loss.

The August 2013 examiner opined that it is less likely than not that the current bilateral hearing loss disability was caused by noise exposure in active service.  In support of the opinion, the examiner reasoned that all hearing tests during service and at separation showed normal hearing; no significant threshold shifts occurred in service, and evidence suggested that noise injury did not occur in service.

In December 2013, the Veteran reported that he experienced severe acoustic trauma as an aircraft mechanic in the Air Force; and that this trauma led to nerve damage, which later manifested as hearing loss.  The Veteran also explained that his work in construction and carpentry was mainly doing administrative work in an office as the company owner; and that his business partner did more of the outside superintendent tasks. 

In September 2015, the Veteran testified that he served as a propeller mechanic on flight lines, and was exposed to very loud aircraft noise without hearing protection; and that he worked 12-hour shifts, and his exposure was ongoing for four years.  The Veteran testified that he later studied carpentry for two years at a local community college; and that he worked as a carpenter for about two years using a skill saw, which had a higher pitch tone and was on and off in a matter of seconds.  He later became a building contractor in 1978, and primarily worked as an administrator of the business in an office.  He testified that his main exposure to excessive noise was the four years he spent in the Air Force.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to acoustic trauma in active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported hearing difficulties after active service.  This is further corroborated by the August 2013 examiner.

The Veteran also testified in September 2015 that he was told by a doctor that it is common knowledge in the medical community that acoustic trauma-especially with aircraft noise and weapons noise-leads to nerve damage; and that it takes a fair amount of time for nerve damage to manifest as hearing loss.  He subsequently submitted a copy of an audiogram, which revealed a mixed binaural hearing loss in November 2015; and an opinion from a private audiologist, suggesting that the Veteran's hearing loss may be contributed [sic] to loud aircraft noise while serving in the Air Force.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, there are conflicting medical opinions.  The Board finds the private audiologist's opinion in November 2015, which related loud aircraft noise in active service to the Veteran's currently diagnosed bilateral sensorineural hearing loss, as persuasive.  Notably, the Veteran's testimony and documented noise exposure to engines at his primary work areas in active service support this determination.

In this case, the Board finds that the evidence is in favor of finding that bilateral hearing loss disability is related to the in-service noise exposure as an aircraft propeller mechanic.  The Board acknowledges the August 2013 VA opinion, in which the examiner reasoned that all hearing tests during service and at separation showed normal hearing; and that it was less likely that noise injury occurred in service since there was no significant threshold shifts.  The Board finds this opinion to be less persuasive than the Veteran's lay statements of ongoing symptomatology.  

In contrast to the VA opinion, there are the supporting opinion of the private audiologist noted above and the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran testified that his excessive noise exposure was ongoing for four years in active service.  His statements are consistent with the circumstances of his service, and are not expressly contradicted by the record.

When considering the service treatment records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the private audiologist's favorable opinion; and resolving all reasonable 

doubt in his favor, the Board finds that bilateral hearing loss disability is related to in-service noise exposure as an aircraft propeller mechanic.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


